Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 12/31/2020.  In virtue of this communication, claims 1-20 are currently presented in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-10, 14, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20160323424 (hereinafter referred to as Merlin) in view of US Patent Application Publication 20170331647 (hereinafter referred to as Abdelghaffar).
Consider claims 1, 10, 16, Merlin discloses a device for using null data packets (NDPs), the device comprising processing circuitry coupled to storage (see at least Fig. 19-24), the processing circuitry configured to: 
generate a symbol for a high-efficiency long training field (HE-LTF) of an NDP (see at least ¶ [0063], “…Communication frames between the AP 105 and the wireless stations 110 may include NDP frames. … The station NDP component 145 may also generate and format NDP frames and decode received NDP frames…” and further see at least ¶ [0077], “…The non-legacy and extension portions 500 may be high efficiency (HE) portions. … The non-legacy and extension portions 500 may include one or more of several fields, including …an HE short training field (HE-STF) 520, an HE long training field (HE-LTF) 525, and an extension portion 530…”); 
generate the HE-LTF comprising a first zero-power guard interval and the symbol, the first zero-power guard interval preceding the symbol (see at least ¶ [0072], “…the legacy portion 305 is followed by the non-legacy portion 310 and extension portion 315. …which may include a guard interval (GI) between the copies. The copies of the legacy portion 305 may be followed by the non-legacy portion 310 and extension portion 315…”); 
generate the NDP, the NDP comprising the HE-LTF, the symbol preceding a second zero-power guard interval in the NDP, the second zero-power guard interval preceding a packet extension field in the NDP (see at least ¶ [0065], “…the NDP frame 210 may include an extension at an end thereof to allow additional processing time for wireless station 110-a or wireless station 110-b to complete processing associated with the NDP frame 210…” and further see at least ¶ [0072], “…the legacy portion 305 is followed by the non-legacy portion 310 and extension portion 315. …which may include a guard interval (GI) between the copies. The copies of the legacy portion 305 may be followed by the non-legacy portion 310 and extension portion 315…” and further see at least ¶ [0084], “…the HE-STF 520, HE-LTF 525, and extension portion 530 may be a per-station portion. That is, those fields may contain information relevant to only one station. In that case, different HE-STF 520, HE-LTF 525, and extension portion 530 may be transmitted on a separate channel for each station or in a different spatial stream per each station…” and see at least ¶ [0098], “…The per-station portion 1010 may also include HE-STF 520-b through 520-f, HE-LTF 525-a through 525-f, and extension portion 530-a through 530-f, for a second station through a sixth station, respectively. The fields for each specific station in the per-station portion 1010 span the bandwidth of the particular station. The information contained in HE-STF 520-a through HE-STF 520-f may be different and individualized for their respective stations…”); and 
transmit the NDP to a second device (see at least ¶ [0065], “…the AP 105-a transmits the NDP frame 210 to the wireless station 110-a and the wireless station 110-b…”). 
Merlin disclose all the subject matters of the claimed invention concept and extension portion which may include a guard interval (GI) between. However, Merlin does not particularly disclose zero-power guard interval.  In an analogous field of endeavor, attention is directed to Abdelghaffar, which teaches zero-power guard interval (see Abdelghaffar, at least ¶ [0113], “…A guard interval may be added to the time samples at 920, and guard interval and time samples may be filtered with a filter length L.sub.2 at bandpass filter 925. In some examples, the guard interval may be a zero power guard interval where no power is used in the transmissions for the period of the guard interval…” and  further see at least ¶ [0113], “…A guard interval may be added to the time samples at 2420, and guard interval and time samples may be filtered with a filter length L.sub.2 at bandpass filter 2425. In some examples, the guard interval may be a zero power guard interval where no power is used in the transmissions for the period of the guard interval…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Merlin disclosed invention, and have zero-power guard interval, as taught by Abdelghaffar,  thereby, to provide a wireless multiple-access communication system may include a number of base stations, each simultaneously supporting communication for multiple communication devices, otherwise known as user equipment (UEs). In a Long-Term Evolution (LTE) or LTE-Advanced (LTE-A) network, a set of one or more base stations may define an eNodeB (eNB), as discussed by Abdelghaffar, (see ¶ [0004]). 
Consider claims 5, 14, 20 (depends on at least claims 1, 10, 16), Merlin in view of Abdelghaffar discloses the limitations of claims 1, 10, 16 as applied to claim rejection 1, 10, 16 above and further discloses:
Merlin disclose generate a second symbol for a second HE-LTF of the NDP, wherein the symbol precedes a third guard interval in the NDP, wherein the third guard interval precedes the second symbol in the NDP, and wherein the second symbol precedes the second zero-power guard interval in the NDP (see at least ¶ [0065], “…the NDP frame 210 may include an extension at an end thereof to allow additional processing time for wireless station 110-a or wireless station 110-b to complete processing associated with the NDP frame 210…” and further see at least ¶ [0072], “…the legacy portion 305 is followed by the non-legacy portion 310 and extension portion 315. …which may include a guard interval (GI) between the copies. The copies of the legacy portion 305 may be followed by the non-legacy portion 310 and extension portion 315…” and further see at least ¶ [0084], “…the HE-STF 520, HE-LTF 525, and extension portion 530 may be a per-station portion. That is, those fields may contain information relevant to only one station. In that case, different HE-STF 520, HE-LTF 525, and extension portion 530 may be transmitted on a separate channel for each station or in a different spatial stream per each station…” and see at least ¶ [0098], “…The per-station portion 1010 may also include HE-STF 520-b through 520-f, HE-LTF 525-a through 525-f, and extension portion 530-a through 530-f, for a second station through a sixth station, respectively. The fields for each specific station in the per-station portion 1010 span the bandwidth of the particular station. The information contained in HE-STF 520-a through HE-STF 520-f may be different and individualized for their respective stations…”).
Consider claim 7 (depends on at least claim 1), Merlin in view of Abdelghaffar discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Merlin disclose the processing circuitry is further configured to determine, based on a number of space-time streams associated with the transmission, a number of HE-LTFs to include in the NDP (see at least ¶ [0063], “…Communication frames between the AP 105 and the wireless stations 110 may include NDP frames. … The station NDP component 145 may also generate and format NDP frames and decode received NDP frames…” and further see at least ¶ [0077], “…The non-legacy and extension portions 500 may be high efficiency (HE) portions. … The non-legacy and extension portions 500 may include one or more of several fields, including …an HE short training field (HE-STF) 520, an HE long training field (HE-LTF) 525, and an extension portion 530…”).
Consider claim 8 (depends on at least claim 1), Merlin in view of Abdelghaffar discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Merlin disclose a transceiver configured to transmit and receive wireless signals, wherein the wireless signals comprise the NDP (see at least ¶ [0132], “…device 1905, through the AP receiver 1910, the AP NDP component 1915…”).
Consider claim 9 (depends on at least claim 1), Merlin in view of Abdelghaffar discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Merlin disclose an antenna coupled to the transceiver (see at least ¶ [0142], “…The AP processor 2110 may also process information to be sent to the AP transceiver(s) 2130 for transmission through the AP antennas 2140, to the APs communications component 2160, and/or to the network communications component 2170 …”).

Claims 2, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20160323424 (hereinafter referred to as Merlin) in view of US Patent Application Publication 20170331647 (hereinafter referred to as Abdelghaffar) and further in view of US Patent Application Publication 20190254113 (hereinafter referred to as Berger).
Consider claims 2, 11, 17 (depends on at least claims 1, 10, 16), Merlin in view of Abdelghaffar discloses the limitations of claims 1, 10, 16 as applied to claim rejection 1, 10, 16 above and further discloses:
Merlin in view of Abdelghaffar disclose all the subject matters of the claimed invention concept. However, Merlin in view of Abdelghaffar does not particularly disclose the first zero-power guard interval and the symbol are associated with a secure mode.  In an analogous field of endeavor, attention is directed to Berger, which teaches the first zero-power guard interval and the symbol are associated with a secure mode (see Berger, at least ¶ [0107], “…the transmitter of the NDP conveys training field sequence information to the intended receiver in a secure manner such that the attacker cannot determine ahead of time the training field sequence(s) that will be used for the LTF(s) in the NDP…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Merlin in view of Abdelghaffar disclosed inventions, and have the first zero-power guard interval and the symbol are associated with a secure mode, as taught by Berger,  thereby, to provide a method includes: generating, at a first communication device, a null data packet (NDP) for a range measurement signal exchange session between the first communication device and a second communication device, as discussed by Berger, (see ¶ [0008]).

Claims 3, 4, 6, 12, 13, 15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20160323424 (hereinafter referred to as Merlin) in view of US Patent Application Publication 20170331647 (hereinafter referred to as Abdelghaffar) and further in view of US Patent Application Publication 20160087766 (hereinafter referred to as Sun).
Consider claims 3, 12, 18 (depends on at least claims 1, 10, 16), Merlin in view of Abdelghaffar discloses the limitations of claims 1, 10, 16 as applied to claim rejection 1, 10, 16 above and further discloses:
Merlin in view of Abdelghaffar disclose all the subject matters of the claimed invention concept. However, Merlin in view of Abdelghaffar does not particularly disclose the HE-LTF has a duration of 8 microseconds.  In an analogous field of endeavor, attention is directed to Sun, which teaches the HE-LTF has a duration of 8 microseconds (see Sun, at least ¶ [0068], “…the HE-STF 910 includes five, six, seven, eight, nine, ten or more instances of the frequency sequence 1000 such that the HE-STF 910 has a total duration of 4 microseconds (5*0.8), 4.8 microseconds (6*0.8), 5.6 microseconds (7*0.8), 6.4 microseconds (8*0.8), 7.2 microseconds (9*0.8), or 8.0 microseconds (10*0.8), or more, respectively. In some embodiments, the AP 14 selects the number N repetitions based on the deployment usage, signal strength, SNR, distance to communication devices, or other suitable factors …”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Merlin in view of Abdelghaffar disclosed inventions, and have the HE-LTF has a duration of 8 microseconds, as taught by Sun,  thereby, to provide a method for generating an orthogonal frequency division multiplex (OFDM) data unit that conforms to a first communication protocol for transmission via a communication channel includes generating a first training field to be included in a preamble of the OFDM data unit, as discussed by Sun, (see ¶ [0004]).
Consider claims 4, 13, 19 (depends on at least claims 1, 10, 16), Merlin in view of Abdelghaffar discloses the limitations of claims 1, 10, 16 as applied to claim rejection 1, 10, 16 above and further discloses:
Merlin in view of Abdelghaffar disclose all the subject matters of the claimed invention concept. However, Merlin in view of Abdelghaffar does not particularly disclose the HE-LTF has a duration of 7.2 microseconds.  In an analogous field of endeavor, attention is directed to Sun, which teaches the HE-LTF has a duration of 7.2 microseconds (see Sun, at least ¶ [0068], “…the HE-STF 910 includes five, six, seven, eight, nine, ten or more instances of the frequency sequence 1000 such that the HE-STF 910 has a total duration of 4 microseconds (5*0.8), 4.8 microseconds (6*0.8), 5.6 microseconds (7*0.8), 6.4 microseconds (8*0.8), 7.2 microseconds (9*0.8), or 8.0 microseconds (10*0.8), or more, respectively. In some embodiments, the AP 14 selects the number N repetitions based on the deployment usage, signal strength, SNR, distance to communication devices, or other suitable factors …”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Merlin in view of Abdelghaffar disclosed inventions, and have the HE-LTF has a duration of 7.2 microseconds, as taught by Sun,  thereby, to provide a method for generating an orthogonal frequency division multiplex (OFDM) data unit that conforms to a first communication protocol for transmission via a communication channel includes generating a first training field to be included in a preamble of the OFDM data unit, as discussed by Sun, (see ¶ [0004]).
Consider claims 6, 15 (depends on at least claims 1, 10), Merlin in view of Abdelghaffar discloses the limitations of claims 1, 10 as applied to claim rejection 1, 10 above and further discloses:
Merlin in view of Abdelghaffar disclose all the subject matters of the claimed invention concept. However, Merlin in view of Abdelghaffar does not particularly disclose the HE-LTF has a duration of 7.2 microseconds.  In an analogous field of endeavor, attention is directed to Sun, which teaches the HE-LTF has a duration of 7.2 microseconds (see Sun, at least ¶ [0068], “…the HE-STF 910 includes five, six, seven, eight, nine, ten or more instances of the frequency sequence 1000 such that the HE-STF 910 has a total duration of 4 microseconds (5*0.8), 4.8 microseconds (6*0.8), 5.6 microseconds (7*0.8), 6.4 microseconds (8*0.8), 7.2 microseconds (9*0.8), or 8.0 microseconds (10*0.8), or more, respectively. In some embodiments, the AP 14 selects the number N repetitions based on the deployment usage, signal strength, SNR, distance to communication devices, or other suitable factors …”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Merlin in view of Abdelghaffar disclosed inventions, and have the HE-LTF has a duration of 7.2 microseconds, as taught by Sun,  thereby, to provide a method for generating an orthogonal frequency division multiplex (OFDM) data unit that conforms to a first communication protocol for transmission via a communication channel includes generating a first training field to be included in a preamble of the OFDM data unit, as discussed by Sun, (see ¶ [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645